Citation Nr: 9931133	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  93-04 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 1950 
and from January 1951 to November 1954.  His DD 214 shows 
that he was awarded an Occupation Medal for Japan.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
March 1996 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, for additional 
development, to include an attempt to obtain all relevant 
evidence.  The case is again before the Board..


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation has been obtained.

2.  The veteran did not participate in a radiation risk 
activity, and his fatal cancer did not result from his 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

A disability incurred or aggravated as a result of the 
veteran's service exposure to ionizing radiation did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§  1110, 1112, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.309, 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), that is, it is plausible.  
Additionally, the facts relevant to the issue on appeal have 
been properly developed and the statutory obligation of VA to 
assist the appellant in the development of her claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  The appellant, widow of 
the veteran, contends that the veteran's death from 
metastatic carcinoma of the esophagus was the result of his 
exposure to ionizing radiation while stationed in Japan 
during World War II.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the veteran subsequently develops a potentially 
radiogenic disease, such as cancer of the esophagus; and (3) 
the esophageal cancer first becomes manifest five years of 
more after exposure, the claim will be referred to the Under 
Secretary for Benefits (USB) for further consideration.  The 
USB is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the USB shall so inform the regional office in 
writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311.

According to the death certificate, the veteran died in 
November 1991, at the age of 63, from metastatic carcinoma of 
the esophagus.  At the time of his death, the veteran was not 
service connected for any disability.  There is no medical 
evidence of record suggesting that the fatal cancer was 
present in service or until many years thereafter, and it has 
not been otherwise contended. 

The appellant testified at a personal hearing at the RO in 
October 1992 that the veteran was in Japan during World War 
II long enough to learn to speak fluent Japanese, that he was 
exposed to residual radiation from the nuclear blasts, that 
he had been sick for several years prior to surgery in 
January 1988, and that there is medical evidence that 
exposure to low levels of radiation can be as damaging as 
high levels but takes longer.

Received by VA in October 1992 were photocopies of reference 
material, including magazine articles, excerpts from 
chemistry books, encyclopedias and books about radiation 
exposure and nuclear war, which include evidence of the 
danger of prolonged exposure to low levels of radiation.

According to an October 1995 letter from the Defense Nuclear 
Agency (DNA), there was no available information concerning 
the nature of the veteran's duties in Japan from October 21, 
1947, through November 9, 1949; Army records do not document 
the veteran's presence with American occupation forces in 
Hiroshima or Nagasaki, Japan.  It was noted that a scientific 
dose reconstruction titled "Radiation Dose Reconstruction 
U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 
1945-1946"(DNA 5512F), has determined that the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation from external 
radiation, inhalation, and ingestion was less than one rem, 
although the great majority of servicemen assigned to the 
occupation forces probably received either no radiation 
exposure or a few tens of millirem.  

A June 1997 Memorandum from Brooks Air Force Base reveals 
that no external or internal radiation (bioassay) exposure 
data was found on the veteran in the United States Air Force 
Master Radiation Exposure Registry.

According to a July 1997 letter from the Chief, Dosimetry 
Branch, United States Army Radiation Standards and Dosimetry 
Laboratory, there was no evidence in the files involving the 
veteran's exposure to ionizing radiation; it was noted that 
the files dated back to mid-1954 only.

A July 1997 letter from the Naval Dosimetry Center, Naval 
Environmental Health Center Detachment, which maintains a 
computer registry of all Navy and Marine Corps personnel 
occupational exposure to ionizing radiation since 1947, 
reveals that a search of the data base did not find any 
material on the veteran.

According to a July 1997 Radiation Exposure History from the 
Department of Energy, there was no record for the veteran for 
the years 1946 to 1997.

A July 1998 Memorandum from Brooks Air Force Base indicates 
that no records were available for the veteran and an effort 
to locate the veteran's records at another facility in the 
area was unsuccessful.

In response to a November 1998 request for an opinion by the 
Director of Compensation and Pension Service, a November 1998 
report from the Chief Public Health and Environmental Hazards 
Officer (CPHEHO) reveals that the veteran was reported to 
have been in Hiroshima, Japan, for a period of 24 hours in 
August 1947 and that it was not possible to provide an 
independent radiation dose estimate for the veteran.  The 
CPHEHO noted that it had been calculated that exposure to 3.9 
rads or less at age 19 provided a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that esophageal cancer was related to exposure to 
ionizing radiation (CIRRPC Science Panel Report Number 6, 
1988, page 29).  It was also noted that most occupational 
studies of exposure to radiation do not show an increased 
risk for esophageal cancer (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 172).  
According to the CPHEHO, it had been calculated that exposure 
to 6.9 rads or less at age 19 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that gastric cancer was related to 
exposure to ionizing radiation (CIRRPC Science Panel Report 
Number 6, page 29).  While the risk for stomach cancer was 
clearly increased in Japanese atomic bomb survivors, there 
appeared to be little or no increased risk in most series of 
occupationally exposed individuals (Mettler and Upton, page 
176).  Consequently, it was concluded that it was unlikely 
that the veteran's adenocarcinoma involving the esophagus and 
stomach could be attributed to exposure to ionizing radiation 
in service.

Based on the above noted November 1998 opinion, and review of 
the evidence in its entirety, it was concluded by the 
Director of Compensation and Pension Service, in a November 
1998 statement, that there was no reasonable possibility that 
the veteran's gastroesophageal cancer was the result of his 
exposure to ionizing radiation in service.

The Board notes that cancers of the stomach and esophagus are 
subject to presumptive service connection based on a 
veteran's participation in a radiation risk activity, 
including the occupation of Hiroshima or Nagasaki, Japan, by 
United States Forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309.  However, the veteran did not enter onto 
active duty until after July 1946, so his service in Japan 
does not qualify as a radiation risk activity. 

The veteran was apparently in Hiroshima for 24 hours in 
August 1947 and was in other areas of Japan for 
approximately two years.  The veteran's specific level of 
radiation exposure while serving in Japan is unknown.  
However, the record does reflect that the maximum radiation 
exposure for anyone who participated in the occupation of 
Japan was less than one rem.  The opinion from the CPHEHO 
indicates that it is unlikely that this level of radiation 
exposure would have caused the veteran's fatal cancer.  The 
record contains no conflicting medical or scientific 
opinion.  

Therefore, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim for service 
connection for cause of the veteran's death due to exposure 
to ionizing radiation.  


ORDER

Service connection for cause of the veteran's death due to 
exposure to ionizing radiation is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

